DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 does not accurately describe applicant’s invention because the insertion recess 193 is provided in the other end portion (i.e., the bent end portion – see claim 11) of the first bending member 190, not in the one end portion of the first bending member 190. This rejection could be overcome by changing “one” to --other-- in line 2.
Claim 19 does not accurately describe applicant’s invention because the fork-shaped portion 211 is provided on the other end portion (i.e., the bent end portion – see claim 18) of the second bending member 210, not on one end portion of the second bending member 210. This rejection could be overcome by changing “one” to --the other-- in line 2.
Claim 20 does not accurately describe applicant’s invention because the support hole 215 is provided in the other end portion (i.e., the bent end portion – see claim 18) of the 
Response to Arguments
Applicant's arguments filed on October 7, 2021 have been fully considered but they are not persuasive.
With respect to the 35 U.S.C. 112(b) rejection of claim 16, the bent end of the first bending member 190 must be taken as corresponding to the claimed “other end portion of the first bending member” (not the claimed “one end portion of the first bending member” as suggested by applicant) because claim 11 recites “an other end portion of the first bending member extending toward an other end portion of the telescopic fixing plate and is bent around one end portion of the distance bracket” and because claim 14 recites “the first bending member has extension supports provided on the other end portion of the first bending member”.
With respect to the 35 U.S.C. 112(b) rejection(s) of claims 19 and 20, the bent end of the second bending member 210 must be taken as corresponding to the claimed “other end portion of the second bending member” (not the claimed “one end portion of the second bending member” as suggested by applicant) because claim 18 recites “an other end portion of the second bending member extends toward the other end portion of the telescopic fixing plate and is bent around the first bending member”.
Allowable Subject Matter
Claims 1-15, 17 and 18 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802. The examiner can normally be reached M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH J FRISBY/Primary Examiner, Art Unit 3614